                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

Marcus Dunn,                                  )     C/A No. 6:15-cv-04382-DCC
                                              )
                     Plaintiff,               )
                                              )
       vs.                                    )
                                              )         ORDER
Faithful+Gould Inc. and Atkins North America, )
                                              )
                     Defendants.              )
_____________________________________


       This matter is before the Court on Plaintiff=s Motion for Reconsideration of the

Court’s Order entered June 18, 2018, pursuant to Federal Rule of Civil Procedure 59(e).

ECF No. 64. Specifically, Plaintiff seeks reconsideration of Court’s decision adopting the

Report and Recommendation of the Magistrate Judge and granting Defendants’ Motion

for Summary Judgment. Defendants filed a Response in Opposition, and Plaintiff filed a

Reply. ECF Nos. 65, 66. For the reasons stated below, the Court denies Plaintiff=s Motion

for Reconsideration.

                          APPLICABLE LAW AND ANALYSIS

Rule 59(e)

       Rule 59 of the Federal Rules of Civil Procedure allows a party to seek an alteration

or amendment of a previous order of the court. Fed. R. Civ. P. 59(e). Under Rule 59(e),

a court may Aalter or amend the judgment if the movant shows either (1) an intervening

change in the controlling law, (2) new evidence that was not available at trial, or (3) that

there has been a clear error of law or a manifest injustice.@ Robinson v. Wix Filtration
Corp., 599 F.3d 403, 407 (4th Cir. 2010); see also Collison v. Int'l Chem. Workers Union,

34 F.3d 233, 235 (4th Cir. 1994). It is the moving party's burden to establish one of these

three grounds in order to obtain relief. Loren Data Corp. v. GXS, Inc., 501 F. App=x 275,

285 (4th Cir. 2012). The decision whether to reconsider an order under Rule 59(e) is

within the sound discretion of the district court. Hughes v. Bedsole, 48 F.3d 1376, 1382

(4th Cir. 1995). A motion to reconsider should not be used as a Avehicle for rearguing the

law, raising new arguments, or petitioning a court to change its mind.@ Lyles v. Reynolds,

C/A No. 4:14-1063-TMC, 2016 WL 1427324, at *1 (D.S.C. Apr. 12, 2016) (citing Exxon

Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008)).

The Court’s Review

       In his Motion, Plaintiff does not make any arguments for reconsideration

referencing either an intervening change in controlling law or new evidence previously

unavailable. Therefore, the Court construes Plaintiff=s Motion as seeking reconsideration

on the basis that it would be an error of law or manifest injustice if the Court failed to

reverse its decision granting Defendants’ Motion for Summary Judgment.

       Essential Functions of Job

       In its prior Order, the Court found that Plaintiff’s physical presence at the job site

was an essential function of his position. Here, Plaintiff argues that the Court placed too

much emphasis on a letter Plaintiff wrote to his physician on September 9, 2014. Plaintiff

provides no support for his conclusion that because the letter was not a primary focus of

Defendants’ Motion for Summary Judgment, the Court erred by discussing it in its Order.

The Court has reviewed its analysis and concludes that the decision granting summary
judgment does not result in the commission of either clear error or manifest injustice.1

Accordingly, the Motion is denied with respect to this argument.

       Plaintiff also raises, without any citation to legal authority, that the letter is a

privileged communication between Plaintiff and his physician. The Court disagrees. See

Shoemake v. Eli Lilly & Co., No. 5:13-cv-013-RLV-DCK, 2014 WL 683765, at *3

(W.D.N.C. Feb. 20, 2014) (citing Butler v. Burroughs Welcome, Inc., 920 F.Supp. 90, 91

(E.D.N.C. 1996) (granting motion to compel in employment case where plaintiff resisted

disclosing her medical records and refused to supply defendant with signed

authorizations and release forms)). Accordingly, Plaintiff’s motion is denied with respect

to these arguments.

       Reasonable Accommodation

       The Court determined that Defendants engaged in an interactive process to find a

reasonable accommodation for Plaintiff. Plaintiff again argues that the Court improperly

relied on the September 9, 2014, letter. The Court finds that its reliance on this letter

does not result in the commission of either clear error or manifest injustice. Plaintiff also


       1
         Clear error occurs when the reviewing court Ais left with the definite and firm
conviction that a mistake has been committed.@ United States v. Harvey, 532 F.3d 326,
336 (4th Cir. 2008) (internal quotation marks omitted); see also United States v. Martinez-
Melgar, 591 F.3d 733, 738 (4th Cir. 2010) (A[C]lear error occurs when a district court's
factual findings are against the clear weight of the evidence considered as a whole.@)
(internal quotation marks omitted); Miller v. Mercy Hosp., Inc., 720 F.2d 356, 361 n.5 (4th
Cir. 1983) (explaining that a district court's factual finding is clearly erroneous if Athe
finding is against the great preponderance of the evidence@) (internal quotation marks
omitted). Manifest injustice occurs where the court Ahas patently misunderstood a party,
or has made a decision outside the adversarial issues presented to the Court by the
parties, or has made an error not of reasoning but of apprehension . . . .@ Campero USA
Corp. v. ADS Foodservice, LLC, 916 F. Supp. 2d 1284, 1292B93 (S.D. Fla. 2012)
(citations omitted).
raises essentially the same arguments raised in his response to the Motion for Summary

Judgment and objections to the Report and Recommendation with respect to whether

Defendant engaged in a good faith interactive process to identify a reasonable

accommodation and whether the Magistrate Judge erred in failing to consider extended

leave as a reasonable accommodation. These arguments have already been ruled upon.

Moreover, the Court has reviewed its analysis of these arguments and concludes that its

decision does not result in the commission of either clear error or manifest injustice.

Accordingly, the Motion for Reconsideration is denied with respect to these arguments.2

       Retaliation

       In its prior Order, the Court found that Defendants established a legitimate, non-

retaliatory reason for Plaintiff’s termination and that Plaintiff failed to establish that the

proffered reason was mere pretext. Here, Plaintiff argues that the Court focused too

much on Defendant’s proffered legitimate non-retaliatory reason for Plaintiff’s termination

and, unfortunately, cited to Jiminez v. Mary Washington College, 57 F.3d 369, 378 (4th

Cir. 1995), when it should have cited to Reeves v. Sanderson Plumbing Products, Inc.,

530 U.S. 133 (2000). The Court notes that the Fourth Circuit has cited to the same

language from Jiminez as recently as 2017. See Lovett v. Cracker Barrel Old Country

Store, Inc., 700 F. App'x 209, 212 (4th Cir. 2017) (relying on Jiminez, 57 F.3d at 378);


       2
          Plaintiff states that Griffin v. Holder, 972 F. Supp. 2d 827 (D.S.C. 2013), which
was cited by the Court in its Order, “has no applicability to the current case whatsoever,”
apparently because, in Plaintiff’s view, physical presence at a job cite is an essential
function for a prison dental hygienist but not for Plaintiff. The Court has addressed
whether Plaintiff’s presence at the job site was an essential function of his position, and
Plaintiff has not demonstrated that the citation to Griffin amounts to either clear error or
manifest injustice; accordingly, the Motion for Reconsideration is denied with respect to
this argument.
Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 252 (4th Cir. 2015) (“In meeting this

ultimate burden, the plaintiff must show ‘both that the [employer’s] reason was false and

that [retaliation] was the real reason for the challenged conduct.’” (quoting Jiminez, 57

F.3d at 378)). Accordingly, Plaintiff’s Motion for Reconsideration is denied with respect

to this argument.

       Plaintiff proceeds to argue that the Court overlooked evidence in the record,

incorrectly analyzed whether Plaintiff had exhausted his options under the Family and

Medical Leave Act, and gave insufficient consideration to the Supreme Court’s decision

in Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006), which held that

retaliation claims should be analyzed in terms of whether the challenged actions might

discourage a reasonable person under the same circumstances from making a complaint

of discrimination or otherwise engaging in protected activities. The Court has conducted

a thorough review of the record, the applicable law, and its Order. Plaintiff’s arguments

fail to establish any error of law or manifest injustice. Accordingly, the Motion is denied.3

                                       CONCLUSION

       For the foregoing reasons, the Court DENIES [62] Plaintiff’=s Motion for

Reconsideration of the Order entered on June 18, 2018.

       IT IS SO ORDERED.

November 14, 2018                                         s/Donald C. Coggins, Jr.
Spartanburg, South Carolina                               United States District Judge


       3
          Plaintiff has continued to argue that the Magistrate Judge and this Court have
failed to view all the facts in the record in the light most favorable to the non-moving party.
As explained in the Order ruling on the Magistrate Judge's Report, both the Magistrate
Judge and this Court have applied the requisite summary judgment standard, and
Plaintiff’s argument is unsupported by the record.
